Citation Nr: 0728273	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from June 1977 to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is totally disabled as result of 
his service connected disabilities.  In February 2005, the RO 
issued a supplemental statement of the case (SSOC) that 
concerned the veteran's TDIU claim.  Since the issuance of 
the SSOC, the veteran has received VA outpatient care and 
undergone VA examination.  As the medical records concerning 
his VA treatment and examination are related to his service 
connected disabilities (and TDIU claim), the RO must review 
the medical documents and issue a SSOC, if the matter remains 
denied.  The Board is unable to undertake initial review of 
this evidence.  

In April 2007, the veteran was informed that the RO proposed 
to reduce the veteran's disability evaluation for his back 
disability from 40 percent disabling to zero percent.  
However, in a May 2007 rating action the RO decided to 
continue the 40 percent rating.  In June 2007, the Board 
received a statement from the veteran's representative 
disagreeing with the proposed reduction.  Although this 
cannot be considered a notice of disagreement (NOD) as this 
was only a proposal to reduce his rating, it also appears 
that the veteran's representative is requesting an increased 
rating for his back disability.  Regardless, the 
representative also noted that there were additional medical 
records concerning the veteran's back disability located at 
VA facilities in Jamaica Plain, W. Roxbury, and Brockton.  
These records should be obtained.   

The Board also notes that in response to the proposed 
reduction, in May 2007, the veteran's representative 
requested that the RO schedule a personal hearing.  As the 
proposal to reduce has been retracted, it is not clear if the 
veteran still desired a hearing.  This should be clarified.  

In statements to the Board, the veteran's representative 
noted that the VA physician, who examined the veteran and 
provided comments regarding his employability, in June 2003, 
did not have access to the veteran's claims file.  The 
representative requested that the veteran undergo additional 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should clarify whether the 
veteran wants the RO to schedule a 
personal hearing.  

2.  The RO/AMC should contact the veteran 
and request him to update the list of the 
doctors and health care facilities that 
have treated him for his 
service-connected disabilities.  If 
information is provided in sufficient 
detail, the RO should make arrangements 
to obtain all the records of the 
treatment afforded to the veteran from 
all the sources listed by him that are 
not already on file including the records 
located at VA facilities in Jamaica 
Plain, W. Roxbury, and Brockton..  All 
information obtained should be made part 
of the file.   

3.  The RO/AMC should schedule the 
veteran for a VA examination to determine 
whether he is totally disabled as a 
result of his service-connected 
disabilities.  The claims file and any 
records obtained above, should be 
provided to a physician to enter an 
opinion.  The examiner/physician should 
review the claims file, and should 
indicate in the examination report that 
the claims file has been reviewed.  A 
complete rationale should be provided for 
all opinions expressed.  If the examining 
physician deems it necessary to consult 
with other physicians for purposes of 
providing the requested information, that 
should be done.

4.  After undertaking any additional 
development deemed appropriate, the 
RO/AMC should readjudicate the issue of 
the veteran's entitlement to TDIU with 
consideration of the additional evidence 
submitted to the RO and Board.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



